Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of the
18th day of March, 2009, by and between Kevin T. Conroy (“Employee”) and EXACT
Sciences Corporation, a Delaware corporation (the “Company”).

 

WHEREAS, the Company desires to employ Employee as its President and Chief
Executive Officer and Employee desires to accept such employment pursuant to the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration, receipt of
which is hereby acknowledged, the parties agree as follows:

 

1.             Employment.

 

1.1           President and Chief Executive Officer.  The Company hereby agrees
to employ Employee as (i) a Vice President between the date of this Agreement
and April 1, 2009, and (ii) as the Company’s President and Chief Executive
Officer thereafter, effective April 2, 2009, and Employee hereby agrees to serve
the Company in such positions, all subject to the terms and provisions of this
Agreement subject to the authority and direction of the Board of Directors of
the Company.  Employee agrees (a) to devote his full-time professional efforts,
attention and energies to the business of the Company, and (b) shall faithfully
and to the best of his ability perform his duties hereunder.  Employee may serve
as a director of the Wisconsin Technology Council and as a director or committee
member of other corporations, charitable organizations and trade associations
(provided that the Company is notified in advance of all such other positions)
and may otherwise engage in charitable and community activities, deliver
lectures and fulfill speaking engagements, and manage personal investments, but
only if such services and activities do not interfere with the performance of
his duties and responsibilities under this Agreement.

 

1.2           Director.  On the effective date of this Agreement, the Company
shall appoint the Employee to its Board of Directors, in accordance with
applicable law and the Company’s Bylaws.  Upon any termination of Employee’s
employment with the Company, or upon the request of the Board of Directors in
connection with any Change of Control, Employee shall resign any and all
positions on the Company’s Board of Directors.

 

2.             Term of Employment.  Employee’s employment (the “Employment
Term”) will continue until terminated as provided in Section 6 below.

 

3.             Compensation. During the Employment Term, Employee shall receive
the following compensation.

 

3.1           Base Salary. Employee’s annual base salary on the date of this
Agreement is $340,000, payable in accordance with the normal payroll practices
of the Company (“Base Salary”). Employee’s Base Salary will be subject to annual
review by the Compensation Committee and the Board of Directors of the Company.
During the Employment Term, on each anniversary date of this Agreement, the
Company shall review the Base Salary amount to determine any increases. In no
event shall the Base Salary be less than the Base Salary amount for the
immediately preceding twelve (12) month period other than as permitted in
Section 6.1(c) hereunder.

 

1

--------------------------------------------------------------------------------


 

3.2           Annual Bonus Compensation. Employee shall be eligible to receive
an annual cash bonus as determined by the Company’s Compensation Committee each
calendar year. Employee’s target annual bonus percentage that he is eligible to
earn for each calendar year shall be fifty percent (50%) of his Base Salary as
of January 1 of the applicable new calendar year. Any such bonus shall be based
upon the achievement of goals determined by the Compensation Committee after
consultation with the Employee, shall be paid no later than March 15 following
the end of each calendar year, and except as set forth in Section 7 hereof,
Employee shall not be entitled to receive an annual bonus for any calendar year
(including the bonus referenced above) unless he remains employed with the
Company through December 31 of the applicable calendar year; provided, however,
that if Employee is terminated with Cause or resigns without Good Reason, no
bonus will be due.

 

3.3           Long Term Incentive Plan. The Company shall implement a Long Term
Incentive Plan (“LTIP”) as soon as reasonably practicable.  Employee’s benefits
under the LTIP shall be determined pursuant to the terms of the LTIP, and such
benefits may not be terminated or diminished without the written consent of the
Employee.  Without limiting the foregoing, the LTIP shall provide for a cash
payout to Employee upon a Change of Control (as defined in Section 7.2(a)) as
follows: (a) One percent (1%) of the equity value of any Change of Control
transaction having an equity value between One Hundred Million Dollars
($100,000,000) and Five Hundred Million Dollars ($500,000,000); (b) for Change
of Control transactions having an equity value between Five Hundred Million
Dollars ($500,000,000) and One Billion Dollars ($1,000,000,000), the cash payout
to Employee would be equal to the amount calculated in (a) above plus one-half
percent (0.5%) for each incremental Fifty Million Dollars ($50,000,000) in
equity value over Five Hundred Million Dollars ($500,000,000); (c) for Change of
Control transactions having an equity value between One Billion Dollars
($1,000,000,000) and Two Billion Dollars ($2,000,000,000), the cash payout to
Employee would be equal to the amounts calculated in (a) and (b) above plus
one-quarter percent (0.25%) for each incremental Fifty Million Dollars
($50,000,000) in equity value over One Billion Dollars ($1,000,000,000); and
(d) for Change of Control transactions having an equity value greater than Two
Billion Dollars ($2,000,000,000), there would be no further increase in the cash
payout to Employee beyond that calculated under subsections (a), (b) and (c). 
For example, in connection with a Change of Control transaction having an equity
value of (i) $600,000,000, Employee would receive a cash payout of $5,500,000
($5,000,000 + $250,000 + $250,000) and (ii) $1,100,000,000, Employee would
receive a cash payout of $7,750,000 ($7,500,000 + $125,000 + $125,000).

 

3.4           Equity Incentives and Other Long Term Compensation.  The Board of
Directors, upon the recommendation of the Compensation Committee, or the
Compensation Committee, may grant Employee from time to time options to purchase
shares of the Company’s common stock, and/or other equity awards including
without limitation restricted stock, both as a reward for past individual and
corporate performance, and as an incentive for future performance.  Such options
and/or other awards, if awarded, will be pursuant to the Company’s then current
stock option plan.  Employee will receive an initial stock option grant of Two
Million Five Hundred Thousand (2,500,000) shares of the Company’s common stock
pursuant to the Company’s stock option plan upon commencement of employment. 
Such stock option shall qualify as an incentive stock option to the maximum
amount permissible by law.  The price of the stock option grant will be not
greater than the fair market value per share on the date of grant and will have
a term of ten years.  Twenty five percent (25%) of the shares underlying such
options shall vest on the first anniversary of the date of grant and the balance
shall vest in equal quarterly installments over the remaining three-year period,
subject to the acceleration of vesting (i) as described in Section 6.3 hereof,
(ii) as described in Section 7.1(d) and 7.2(b) hereof, and (iii) as may be set
forth in the

 

2

--------------------------------------------------------------------------------


 

grant agreements issued by the Company, as amended, provided, that in the event
of a conflict between any grant agreement and this Agreement, this Agreement
shall control.

 

4.             Benefits.

 

4.1           Benefits. Employee will be entitled to participate in the sick
leave, insurance (including medical, life and long-term disability),
profit-sharing, retirement, and other benefit programs that are generally
provided to employees of the Company similarly situated, all in accordance with
the rules and policies of the Company as to such matters and the plans
established therefore.

 

4.2           Vacation and Personal Time. The Company will provide Employee with
four (4) weeks of paid vacation each calendar year Employee is employed by the
Company, in accordance with Company policy. The foregoing vacation days shall be
in addition to standard paid holiday days for employees of the Company.

 

4.3           Indemnification. To the fullest extent permitted by applicable law
and as provided for in the Company’s articles of incorporation and bylaws the
Company will, during and after termination of employment, indemnify Employee
(including providing advancement of expenses) for any judgments, fines, amounts
paid in settlement and reasonable expenses, including attorneys’ fees, incurred
by Employee in connection with the defense of any lawsuit or other claim or
investigation to which Employee is made, or threatened to be made, a party or
witness by reason of being or having been an officer, director or employee of
the Company or any of its subsidiaries or affiliates as deemed under the
Securities Exchange Act of 1934 (“Affiliates”) or a fiduciary of any of their
benefit plans.

 

4.4           Liability Insurance. Both during and after termination (for any
reason) of Employee’s employment, the Company shall cause Employee to be covered
under a directors and officers’ liability insurance policy for his acts (or
non-acts) as an officer or director of the Company or any of its Affiliates.
Such policy shall be maintained by the Company, at its expense in an amount and
on terms (including the time period of coverage after the Employee’s employment
terminates) at least as favorable to the Employee as policies covering the
Company’s other members of its Board of Directors.

 

5.             Business Expenses. Upon submission of a satisfactory accounting
by Employee, consistent with the policies of the Company, the Company will
reimburse Employee for any reasonable and necessary out-of-pocket expenses
incurred by Employee in the furtherance of the business of the Company.

 

6.             Termination.

 

6.1           By Employee.

 

(a)                                  Without Good Reason. Employee may terminate
his employment pursuant to this Agreement at any time without Good Reason (as
defined below) with at least thirty (30) business days’ written notice (the
“Employee Notice Period”) to the Company. Upon termination by Employee under
this section, the Company may, in its sole discretion and at any time during the
Employee Notice Period, suspend Employee’s duties for the remainder of the
Employee Notice Period, as long as the Company continues to pay compensation to
Employee, including benefits, throughout the Employee Notice Period.

 

3

--------------------------------------------------------------------------------


 

(b)                                 With Good Reason. Employee may terminate his
employment pursuant to this Agreement with Good Reason (as defined below) at any
time within ninety (90) days after the occurrence of an event constituting Good
Reason.

 

(c)                                  Good Reason. “Good Reason” shall mean any
of the following: (i) Employee’s Base Salary is reduced (x) in a manner that is
not applied proportionately to other senior executive officers of the Company or
(y) by more than thirty percent (30%) of Employee’s then current Base Salary;
(ii) Employee’s duties, authority or responsibilities are materially reduced or
are materially inconsistent with the scope of authority, duties and
responsibilities of Employee’s position; (iii) the occurrence of a material
breach by the Company of any of its obligations to Employee under this
Agreement; (iv) the Company materially violates or continues to materially
violate any law or regulation contrary to the written advice of Employee and the
Company’s outside counsel to the Board of Directors and the Company fails to
rectify such violation within thirty (30) days of the written advice that such
violations are taking place or (v) Employee is not nominated for election as a
member of the Company’s Board of Directors at any Company annual meeting or
other stockholder meeting at which Company directors are elected.

 

6.2           By the Company.

 

(a)                                  With Cause. The Company may terminate
Employee’s employment pursuant to this Agreement for Cause, as defined below,
immediately upon written notice to Employee.

 

(b)                                 “Cause” shall mean any of the following:

 

(i)                                     any willful failure or refusal to
perform the Employee’s duties which continues for more than ten (10) days after
written notice from the Company, specifically identifying the manner in which
the Company believed the Employee had failed or refused to perform his duties;

 

(ii)                                  the commission of any fraud or
embezzlement by the Employee in connection with the Employee’s duties or
committed in the course of Employee’s employment;

 

(iii)                               any gross negligence or willful misconduct
of the Employee with regard to the Company or any of its subsidiaries resulting
in a material economic loss to the Company;

 

(iv)                              a conviction of, or plea of guilty or nolo
contendere to, a felony or other crime involving moral turpitude,

 

(v)                                 the Employee is convicted of a misdemeanor
the circumstances of which involve fraud, dishonesty or moral turpitude and
which is substantially related to the circumstances of Employee’s job with the
Company;

 

(vi)                              any willful and material violation by the
Employee of any statutory or common law duty of loyalty to the Company or any of
its subsidiaries resulting in a material economic loss; or

 

4

--------------------------------------------------------------------------------


 

(vii)                           any material breach by the Employee of this
Agreement or any of the agreements referenced in Section 8 of this Agreement.

 

(c)                                  Without Cause.  Subject to Section 7.1, the
Company may terminate Employee’s employment pursuant to this Agreement without
Cause upon at least thirty days’ written notice (“Company Notice Period”) to
Employee.  Upon any termination by the Company under this Section 6.2(c), the
Company may, in its sole discretion and at any time during the Company Notice
Period, suspend Employee’s duties for the remainder of the Company Notice
Period, as long as the Company continues to pay compensation to Employee,
including benefits, throughout the Company Notice Period.

 

6.3           Death or Disability. Notwithstanding Section 2, in the event of
the death or disability of Employee during the Employment Term, (i) Employee’s
employment and this Agreement shall immediately and automatically terminate,
(ii) the Company shall pay Employee (or in the case of death, employee’s
designated beneficiary) Base Salary and accrued but unpaid bonuses, in each case
up to the date of termination, and (iii) all equity awards granted to Employee,
whether stock options or stock purchase rights under the Company’s equity
compensation plan, or other equity awards, that are unvested at the time of
termination shall immediately become fully vested and exercisable upon such
termination. Neither Employee, his beneficiary nor estate shall be entitled to
any severance benefits set forth in Section 7 if terminated pursuant to this
section. In the event of the disability of Employee, the parties agree to comply
with applicable federal and state law.

 

6.4           Survival. The Confidential Information Agreement described in
Section 8 hereof and attached hereto as Schedule A shall survive the termination
of this Agreement.

 

7.             Severance and Other Rights Relating to Termination and Change of
Control.

 

7.1           Termination of Agreement Pursuant to Section 6.l(b) or 6.2(c). If
the Employee terminates his employment for Good Reason pursuant to
Section 6.1(b), or the Company terminates Employee’s employment without Cause
pursuant to Section 6.2(c), subject to the conditions described in Section 7.3
below, the Company will provide Employee the following payments and other
benefits:

 

(a)                                  (i) salary continuation for a period of
eighteen (18) months at Employee’s then current Base Salary, which shall
commence on the first payroll date which is on or immediately follows the
30th day following the termination of Employee’s employment, (ii) any accrued
but unpaid Base Salary as of the termination date; and (iii) any accrued but
unpaid bonus, including without limitation any performance-based bonus, as of
the termination date, all on the same terms and at the same times as would have
applied had Employee’s employment not terminated; provided, that if at the end
of the applicable period within which Employee’s employment was terminated a
target bonus, or any other performance-based bonus, is paid to other senior
executives, a pro-rata target or other performance-based bonus shall also be
paid to Employee at the same time but no later than March 15 of the following
year.

 

(b)                                 If Employee elects COBRA coverage for health
and/or dental insurance in a timely manner, the Company shall pay the monthly
premium payments for such timely elected coverage (consistent with what was in
place at the date of

 

5

--------------------------------------------------------------------------------


 

termination) when each premium is due until the earlier of: (i) (12) twelve
months from the date of termination; (ii) the date Employee obtains new
employment which offers health and/or dental insurance that is reasonably
comparable to that offered by the Company; or (iii) the date COBRA continuation
coverage would otherwise terminate in accordance with the provisions of COBRA.
Thereafter, health and dental insurance coverage shall be continued only to the
extent required by COBRA and only to the extent Employee timely pays the premium
payments himself.

 

(c)                                  Within thirty (30) days of the effective
date of termination, the Company shall pay Employee Ten Thousand Dollars
($10,000) towards the cost of an outplacement consulting package for Employee.

 

(d)                                 The vesting of the then unvested equity
awards granted to Employee, whether stock options, restricted stock or stock
purchase rights under the Company’s equity compensation plan, or other equity
awards, shall immediately accelerate by a period of 12 months upon such
termination or resignation. Employee will be entitled to exercise such equity
awards in accordance with Section 7.6.

 

7.2           Change of Control. The Board of Directors of the Company has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control
(defined in Section 7.2(a) below). The Board believes it is imperative to
diminish the inevitable distraction of the Employee by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Employee’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Employee with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Employee will be satisfied and which are competitive with those of other
similarly-situated companies. Therefore, in order to accomplish these
objectives, the Board has caused the Company to include the provisions set forth
in this Section 7.2.

 

(a)                                  Change of Control. “Change of Control”
shall mean, and shall be deemed to have occurred if, on or after the date of
this Agreement, (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) or group acting in
concert, other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company acting in such capacity or a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding Voting Securities,
(ii) during any 12-month period, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the consummation of
a merger or consolidation of the Company with any other

 

6

--------------------------------------------------------------------------------


 

corporation other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or (iv) the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company’s assets.

 

(b)                                 Acceleration of Vesting of Equity Awards. 
Subject to Employee’s agreement to remain employed by the Company (or any
successor), if requested, for a period of at least six (6) months following such
Change of Control at his then current base salary, one hundred percent (100%) of
the then unvested equity awards granted to Employee, whether stock options,
restricted stock or stock purchase rights under the Company’s equity
compensation plan, or other equity awards, shall immediately become fully vested
and exercisable upon a Change of Control.  Employee will be entitled to exercise
such vested equity awards in accordance with the applicable grant agreements.

 

(c)                                  LTIP Awards. Any awards granted to Employee
under the LTIP as of the effective date of the Change of Control shall be
treated as described in the LTIP.  Without limiting the foregoing, the LTIP
shall provide that if, in anticipation or contemplation of a pending or
potential Change of Control or while a potential Change of Control is under
consideration or being negotiated by the Company’s board of directors, the
Employee terminates his employment for Good Reason pursuant to Section 6.1(b) or
the Company terminates Employee’s employment without Cause pursuant to
Section 6.2(c), Employee shall be deemed to remain an employee for purposes of
the LTIP as of the effective date of such Change of Control and shall receive a
full payout under the LTIP as described in Section 3.3 of this Agreement as
though he remained an employee of the Company as of the effective date of such
Change of Control.

 

(d)                                 If, within twelve (12) months before the
effective date of a Change of Control, the Employee terminates his employment
for Good Reason pursuant to Section 6.1(b) or the Company terminates Employee’s
employment without Cause pursuant to Section 6.2(c), or, if Employee remains
employed with the Company on the effective date of a Change of Control, subject
to the conditions described in Section 7.3 below, the Employee shall receive a
single lump-sum payment on the effective date of such Change of Control equal to
twenty-four (24) months (or, in the event of a Change of Control transaction
occurring on or prior to April 18, 2010, which has an equity value of less than
$100 million, eighteen (18) months) at Employee’s then current Base Salary and
pro-rata target bonus through the effective date of the Change of Control;
provided, however, that any payments previously made by the Company to Employee
in connection with a termination occurring within twelve (12) months before the
effective date of such Change of Control pursuant to Section 7.1(a) of this
Agreement shall be credited against the lump-sum payment due Employee pursuant
to this Section 7.2(d).

 

(e)                                  Parachute Gross-up.  Any payments due
Employee as a result of a change in control shall be adjusted as provided in
Exhibit B attached to this Agreement; provided, however, that the parties hereto
anticipate (to the fullest extent

 

7

--------------------------------------------------------------------------------


 

permissible by law) that the value of Employee’s non-compete and
non-solicitation obligations set forth in Section 8 of this Agreement would
result in a determination by the “Accountants” (as defined in Exhibit B), in
accordance with subsection (b) of Exhibit B, that the payments to be made by
Company to Employee pursuant to this Section 7.2 would not be subject to the
“Excise Tax” (as defined in Exhibit B).

 

7.3           Conditions Precedent to Payment of Severance. The Company’s
obligations to Employee described in Sections 7.1 and 7.2 are contingent on
Employee’s (i) resignation from the Board of Directors if required in accordance
with Section 1.2 and (ii) delivery to the Company of a signed waiver and release
in a form reasonably satisfactory to the Company of all claims he may have
against the Company, and his not revoking such release within 21 days after his
date of termination. Moreover, the Employee’s rights to receive ongoing payments
and benefits pursuant to Sections 7.1 and 7.2 (including, without limitation,
the right to ongoing payments under the Company’s equity plans and LTIPs) are
conditioned on the Employee’s ongoing compliance with his obligations as
described in Section 8 hereof.  Any cessation by the Company of any such
payments and benefits shall be in addition to, and not in lieu of, any and all
other remedies available to the Company for Employee’s breach of his obligations
described in Section 8 hereof.

 

7.4           No Severance Benefits. Employee is not entitled to any severance
benefits if this Agreement is terminated pursuant to Sections 6.1(a) or
6.2(a) of this Agreement; provided however, Employee shall be entitled to (i)
Base Salary prorated through the effective date of such termination;
(ii) Bonuses which have been earned and for which the payment date occurs prior
to the effective date of such termination; and (iii) medical coverage and other
benefits required by law and plans (as provided in Section 7.5, below).

 

7.5           Benefits Required by Law and Plans: Vacation Time Pay. In the
event of the termination of Employee’s employment, Employee will be entitled to
medical and other insurance coverage, if any, as is required by law and, to the
extent not inconsistent with this Agreement, to receive such additional benefits
as Employee may be entitled under the express terms of applicable benefit plans
(other than bonus or severance plans) of the Company, its subsidiaries and
Affiliates.

 

7.6           Exercise Period of Equity Awards after Termination. Unless it
would subject the Employee to adverse tax consequences under Section 885 of the
American Jobs Creation Act of 2004, Pub. Law No. 108-357, 118 Stat. 1418 (the
Act), which added § 409A to the Internal Revenue Code, notwithstanding anything
contained herein or in the equity grant agreements to the contrary, in the event
of the termination of Employee’s employment with the Company, Employee’s vested
equity awards shall be open for exercise until the earlier of (i) two (2) years
from the date of termination or (ii) the latest date on which those equity
awards expire or are eligible to be exercised under the grant agreements,
determined without regard to such termination or resignation; provided further
that such extended exercise period shall not apply in the event the Employee
resigns without Good Reason or is terminated by the Company for Cause, in which
case, the exercise periods shall continue to be governed by the terms of the
grant agreements.

 

7.7           409A Compliance.  Notwithstanding anything in this Section 7 to
the contrary, to the extent that any payments under this Section 7 are
considered deferred compensation subject to Section 409A of the Internal Revenue
Code, such payments shall not be paid for six months following the Employee’s
separation from service (if, and only to the extent, applicable and

 

8

--------------------------------------------------------------------------------


 

required for compliance with Section 409A).  To the extent that any payment is
delayed pursuant to this subsection, it shall be paid on the first day after the
end of such required period.

 

8.             Restrictions.

 

8.1           The Confidential Information Agreement. Employee will enter into
and comply with the terms of the Employee Confidentiality and Assignment
Agreement in substantially the form attached hereto as Schedule A (the
“Confidential Information Agreement”).

 

8.2           Agreement Not to Compete. In consideration for all of the payments
and benefits that may become due to Employee under this Agreement, Employee
agrees that for a period of eighteen (18) months after termination of his
employment for any reason, he will not, directly or indirectly, without the
Company’s prior written consent, (a) perform for a Competing Entity in any
Restricted Area any of the same services or substantially the same services that
he performed for the Company; (b) in any Restricted Area, advise, assist,
participate in, perform services for, or consult with a Competing Entity
regarding the management, operations, business or financial strategy, marketing
or sales functions or products of the Competing Entity (the activities in
clauses (a) and (b) collectively are, the “Restricted Activities”); or
(c) solicit or divert the business of any Restricted Customer by offering
competitive products or services to such Restricted Customer to the detriment of
the Company. Employee acknowledges that in his position with the Company he has
had and will have access to knowledge of confidential information about all
aspects of the Company that would be of significant value to the Company’s
competitors.

 

8.3           Additional Definitions.

 

(a)                                  “Customer” means any individual or entity
for whom the Company has provided services or products or made a proposal to
perform services or provide products.

 

(b)                                 “Restricted Customer” means any Customer
with whom/which Employee had contact on behalf of the Company during the 12
months preceding the end, for whatever reason, of his employment.

 

(c)                                  “Competing Entity” means any business
entity engaged in the development, design, manufacture, marketing, distribution
or sale of molecular diagnostic products.

 

(d)                                 “Restricted Area” means any geographic
location where if Employee were to perform any Restricted Activities for a
Competing Entity in such a location, the effect of such performance would be
competitive to the Company.

 

8.4           Reasonable Restrictions On Competition Are Necessary.  Employee
acknowledges that reasonable restrictions on competition are necessary to
protect the interests of the Company. Employee also acknowledges that he has
certain skills necessary to the success of the Company, and that the Company has
provided and will provide to him certain confidential information that it would
not otherwise provide because he has agreed not to compete with the business of
the Company as set forth in this Agreement.

 

8.5           Restrictions Against Solicitations. Employee further covenants and
agrees that during Employee’s employment by the Company and for a period of
eighteen (18) months following the termination of his employment with the
Company for any reason, he will not, except with the prior consent of the
Company’s Chief Executive Officer, directly or indirectly, solicit or hire, or
encourage the solicitation or hiring of, any person who is an employee of the

 

9

--------------------------------------------------------------------------------


 

Company for any position as an employee, independent contractor, consultant or
otherwise, provided that the foregoing shall not prevent Employee from serving
as a reference.

 

8.6           Affiliates. For purposes of this Section 8, the term “Company”
will be deemed to include the Company and its Affiliates.

 

8.7           Ability to Obtain Other Employment. Employee hereby represents
that his experience and capabilities are such that in the event his employment
with the Company is terminated, he will be able to obtain employment if he so
chooses during the period of noncompetition following the termination of
employment described above without violating the terms of this Agreement, and
that the enforcement of this Agreement by injunction, as described below, will
not prevent him from becoming so employed.  To assist Employee in obtaining
subsequent employment, the Company agrees to respond within 3 business days to
any request of Employee as to whether a new position would be viewed by the
Company as violation of the restrictions in this Agreement.

 

8.8           Injunctive Relief. Employee understands and agrees that if he
violates any provision of this Section 8, then in any suit that the Company may
bring for that violation, an order may be made enjoining him from such
violation, and an order to that effect may be made pending litigation or as a
final determination of the litigation. Employee further agrees that the
Company’s application for an injunction will be without prejudice to any other
right of action that may accrue to the Company by reason of the breach of this
Section 8.

 

8.9           Severability. In case any provisions (or portions thereof)
contained in this Agreement shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.  If, moreover, any one or more of the provisions
contained in this Section 8 shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

 

8.10         Section 8 Survives Termination. The provisions of this Section 8
will survive termination of this Agreement and the termination of the Employee’s
employment. Employee understands that his obligations under this Section 8 will
continue in accordance with its express terms regardless of any changes in
title, position, duties, salary, compensation or benefits or other terms and
conditions of employment.  The Company will have the right to assign Employee’s
obligations under this Section 8 to its affiliates, successors and assigns. 
Employee expressly consents to be bound by the provisions of this Section 8 for
the benefit of the Company or any parent, subsidiary or affiliate to whose
employ Employee may be transferred without the necessity that this Agreement be
re-executed at the time of such transfer.

 

9.             Arbitration. Unless other arrangements are agreed to by Employee
and the Company, any disputes arising under or in connection with this
Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, will be resolved by binding arbitration
to be conducted pursuant to the Agreement for Arbitration Procedure of Certain
Employment Disputes attached as Exhibit C hereof.

 

10.           Assignments: Transfers: Effect of Merger. No rights or obligations
of the Company under this Agreement may be assigned or transferred by the
Company except that such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation, or pursuant to the sale or transfer of
all

 

10

--------------------------------------------------------------------------------


 

or substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company. This Agreement will not be terminated by any merger, consolidation or
transfer of assets of the Company referred to above. In the event of any such
merger, consolidation or transfer of assets, the provisions of this Agreement
will be binding upon the surviving or resulting corporation or the person or
entity to which such assets are transferred. The Company agrees that
concurrently with any merger, consolidation or transfer of assets referred to
above, it will cause any successor or transferee unconditionally to assume,
either contractually or as a matter of law, all of the obligations of the
Company hereunder in a writing promptly delivered to the Employee. This
Agreement will inure to the benefit of, and be enforceable by or against,
Employee or Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, designees and legatees. None of
Employee’s rights or obligations under this Agreement may be assigned or
transferred by Employee other than Employee’s rights to compensation and
benefits, which may be transferred only by will or operation of law. If Employee
should die while any amounts or benefits have been accrued by Employee but not
yet paid as of the date of Employee’s death and which would be payable to
Employee hereunder had Employee continued to live, all such amounts and benefits
unless otherwise provided herein will be paid or provided in accordance with the
terms of this Agreement to such person or persons appointed in writing by
Employee to receive such amounts or, if no such person is so appointed, to
Employee’s estate.

 

11.           No Set-off. No Mitigation Required. Except as expressly provided
otherwise in this Agreement, the obligation of the Company to make any payments
provided for hereunder and otherwise to perform its obligations hereunder will
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against Employee or others. In
no event will Employee be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to Employee under any of the
provisions of this Agreement, and such amounts will not be reduced (except as
otherwise specifically provided herein) whether or not Employee obtains other
employment.

 

12.           Taxes. The Company shall have the right to deduct from any
payments made pursuant to this Agreement any and all federal, state, and local
taxes or other amounts required by law to be withheld.

 

13.           409A Compliance.  The intent of Employee and the Company is that
the severance and other benefits payable to Employee under this Agreement not be
deemed “deferred compensation” under, or otherwise fail to comply with,
Section 409A of the Internal Revenue Code.  Employee and the Company agree to
use reasonable best efforts to amend the terms of this Agreement from time to
time as may be necessary to avoid the imposition of penalties or additional
taxes under Section 409A of the Internal Revenue Code; provided, however, any
such amendment will provide Employee substantially equivalent economic payments
and benefits as set forth herein and will not in the aggregate, materially
increase the cost to, or liability of, the Company hereunder.

 

14.           Miscellaneous. No amendment, modification or waiver of any
provisions of this Agreement or consent to any departure thereof shall be
effective unless in writing signed by the party against whom it is sought to be
enforced. This Agreement contains the entire Agreement that exists between
Employee and the Company with respect to the subjects herein contained and
replaces and supersedes all prior agreements, oral or written, between the
Company and Employee with respect to the subjects herein contained. Nothing
herein shall affect any terms in the Confidential Information Agreement, the
Agreement for Arbitration Procedure of Certain Employment Disputes, the LTIP,
and any stock plans or agreements between Employee and the Company now and
hereafter in effect from time to time (except as and to the extent expressly
provided herein). If any provision of this Agreement is held for any reason to
be unenforceable, the remainder of this Agreement shall remain in full force and
effect. Each section is intended to be a severable and independent section
within this Agreement. The headings

 

11

--------------------------------------------------------------------------------


 

in this Agreement are intended solely for convenience of reference and shall be
given no effect in the construction or interpretation of this Agreement. This
Agreement is made in the State of Wisconsin and shall be governed by and
construed in accordance with the laws of said State.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. All notices and all other communications provided for in this
Agreement shall be in writing and shall be considered duly given upon personal
delivery, delivery by nationally reputable overnight courier, or on the third
business day after mailing from within the United States by first class
certified or registered mail, return receipt requested, postage prepaid, all
addressed to the address set forth below each party’s signature. Any party may
change its address by furnishing notice of its new address to the other party in
writing in accordance herewith, except that any notice of change of address
shall be effective only upon receipt.

 

12

--------------------------------------------------------------------------------


 

The parties hereto have executed this Employment Agreement as of the date first
written above.

 

 

 

/s/ Kevin T. Conroy

 

Kevin T. Conroy (“Employee”)

 

 

Notice Address:

 

5759 Ballina Parkway

 

Madison, WI 53711

 

 

EXACT Sciences Corporation (“Company”)

 

 

 

By:

  /s/ Patrick J. Zenner

 

 Patrick J. Zenner

 

 Chairman of the Board of Directors

 

 

Notice Address:

 

100 Campus Drive

 

Marlborough, MA 01752

 

 

13

--------------------------------------------------------------------------------